GREEN, Judge.
We affirm the D.U.I. manslaughter conviction and sentence of appellant, Atije Ibraimov, because the blood-alcohol evidence met the Robertson standard referenced in State v. Townsend, 746 So.2d 495 (Fla. 2d DCA 1999), and State v. Miles, 732 So.2d 350 (Fla. 1st DCA 1999). See Robertson v. State, 604 So.2d 783 (Fla. 1992). Therefore, the jury was properly instructed on the presumptions of impairment set forth in section 316.1934(2), Florida Statutes (1997).
We have also reviewed appellant’s contention that her trial should have been *292severed from that of her codefendant and find no error.
Affirmed.
ALTENBERND, A.C.J., and CASANUEVA, J., Concur.